         2:16-cv-02350-MBS           Date Filed 08/17/21   Entry Number 69       Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

FELICIA SANDERS, individually and as               )
Legal Custodian of K.M., a minor,                  )   Civil Action No. 2:16-cv-2356-MBS
                                                   )
                        Plaintiff,                 )   consolidated with 2:16-cv-2350; 2:16-cv-
                                                   )   2351; 2:16-cv-2352; 2:16-cv-2354; 2:16-cv-
v.                                                 )   2355; 2:16-cv-2357; 2:16-cv-2358; 2:16-cv-
                                                   )   2359; 2:16-cv-2360; 2:16-cv-2405; 2:16-cv-
THE UNITED STATES OF AMERICA,                      )   2406; 2:16-cv-2407; 2:16-cv-2409; and
                                                   )   2:16-cv-2746
                        Defendant.                 )
                                                   )
                                                   )
This document pertains to all cases                )
                                                   )

              ORDER GRANTING JOINT MOTION FOR TEMPORARY STAY

          Before the Court is the parties’ Joint Motion for Temporary Stay. Upon review of the

same, and for good cause shown, the Court GRANTS the motion and ORDERS these actions

STAYED for 90 days. At the close of 90 days, the parties shall submit a proposed scheduling

order.

          IT IS SO ORDERED.



                                                       /s/ Margaret B. Seymour
                                                       Senior United States District Judge


Charleston, South Carolina

August 16, 2021
